Dismissed and Memorandum Opinion filed November 30, 2006







Dismissed
and Memorandum Opinion filed November 30, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00789-CV
____________
 
KIMBERLY MITCHELL, Appellant
 
V.
 
KATHY PETRILO, ET AL.,
Appellees
 

 
On Appeal from the 125th District Court
Harris County, Texas
Trial Court Cause No. 2003-70335
 

 
M E M O R A N D U M   O P I N I O N
This is an attempted appeal from a an agreed order of
dismissal, signed August 20, 2004.  No motion for new trial was filed. 
Appellant=s notice of appeal was filed on September 8, 2006.
The notice of appeal must be filed within thirty days after
the judgment is signed when appellant has not filed a timely motion for new
trial, motion to modify the judgment, motion to reinstate, or request for
findings of fact and conclusion of law.  See Tex. R. App. P. 26.1




Appellant=s notice of appeal was not filed timely. A
motion for extension of time is necessarily implied when an appellant, acting
in good faith, files a notice of appeal beyond the time allowed by rule 26.1,
but within the fifteen-day grace period provided by Rule 26.3 for filing a
motion for extension of time.  See Verburgt v. Dorner, 959 S.W.2d 615,
617-18 9 (1997) (construing the predecessor to Rule 26).  However, the
appellant must offer a reasonable explanation for failing to file the notice of
appeal in a timely manner.  See Tex.
R. App. P. 26.3, 10.5(b)(1)(C); Verburgt, 959 S.W.2d at 617-18. 
Appellant=s notice of appeal was not filed within the
fifteen-day period provided by rule 26.3
On October 25, 2005, notification was transmitted to all
parties of the Court=s intent to dismiss the appeal for want of
jurisdiction.  See Tex. R. App.
P. 42.3(a).  Appellant filed a response, which did not address
jurisdiction.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed
November 30, 2006.
Panel consists of Justices Anderson, Hudson, and Guzman.